Citation Nr: 1755180	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  13-32 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an earlier effective date for the award of an increased rating of 40-percent for bilateral chronic open angle glaucoma with central retinal view occlusion in the left eye, prior to December 21, 2011. 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  


FINDING OF FACT

The evidence is in equipoise as to whether an earlier effective date of June 16, 2010, for the award of a 40-percent rating for bilateral chronic open angle glaucoma with central retinal view occlusion in the left eye, is warranted. 


CONCLUSION OF LAW

The criteria for an earlier effective date of June 16, 2010, for the award of a 40-percent rating for bilateral chronic open angle glaucoma with central retinal view occlusion in the left eye have been met.  38 U.S.C. §§ 1155, 5110, 7105 (West 2012); 38 C.F.R. §§ 3.159, 3.400(o), 4.130, Diagnostic Code (DC) 6064 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Earlier Effective Date for an Increased Disability Rating

Here, VA received the Veteran's claim for an increased evaluation, dated June 11, 2010, for service-connected bilateral chronic open angle glaucoma with central retinal vein occlusion in the left eye (eye condition) on June 16, 2010.  

In an April 2012 rating decision, the RO increased the Veteran's disability rating for his eye condition to 40 percent, effective December 21, 2011.  However, the Veteran contends that an earlier effective date than December 21, 2011 is warranted for the increased evaluation to 40 percent for his service-connected eye condition.  Specifically, the Veteran contends that the effective date of the increased evaluation to 40 percent should date back to the date of his claim, June 11, 2010. 
Under VA regulations, the effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).

Turning to the effective date issue, the first question to resolve is the date on which eligibility for the increased evaluation to 40 percent arose.  Thus, the Board turns to the rating criteria for eye disabilities.

In this case, prior to December 21, 2011, the Veteran's eye condition was evaluated at 30 percent under DC 6064, based on no more than light perception in his left eye and visual acuity correctable to 20/40 in his right eye.

The criteria for rating eye disabilities are set forth in 38 C.F.R. § 4.79, which were revised and amended effective December 10, 2008.  See 73 Fed. Reg. 66543 (Nov. 10, 2008).  Here, since the Veteran's claim of increase was received on June 16, 2010, the only applicable criteria to the period on appeal is the amended (current) rating criteria. 

Under the current rating criteria:

Visual impairment is evaluated based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function.  38 C.F.R. § 4.75 (2017).

The severity of visual acuity is determined by applying the criteria set forth at 38 C.F.R. § 4.79 (2017).  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.79, DCs 6061 to 6066.

Specifically, as applicable to the Veteran's eye condition, a 30 percent evaluation is warranted only when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, DC 6064 (2017).  And, a 40 percent disability rating is warranted only when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.79, DC 6064 (2017).

Turning to the medical evidence of record, although the Veteran's eye condition was evaluated in June 2010, because the VA examiner failed to provide results of corrected distance visual acuity, that examination report is inadequate for rating purposes.  As an examination of visual acuity must include the central uncorrected and corrected visual acuity for distance and near vision using Snellen's test type or its equivalent.  See C.F.R. § 4.76.

In a June 2010 eye examination note, the Veteran's visual acuity without correction in the right eye was 20/50.  No corrected visual acuity is shown in the treatment records.  See June 8, 2010 treatment records from VA Bronx Medical Center.

In a December 2011 VA examination report, the VA examiner noted that the Veteran's visual acuity in his right eye was correctable to 20/50.  The Veteran's vision is his left eye is noted as limited to no more than light perception.  The Board notes this was the examination relied upon in the April 2012 rating decision which increased the Veteran's rating from 30 percent to 40 percent.  Notably, pursuant to DC 6064, a 40 percent disability rating is warranted only when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/50.

In terms of the Veteran's lay statements regarding the severity of his eye condition, the Veteran reported that the VA examiner told him that his eye condition in 2012 was the same was it was in 2010.  Thus, the Veteran contends that his eye condition should be granted a 40 percent evaluation back to the date of his claim.  See November 2013 VA Form 9. 

Based on the foregoing, the Board finds that because the June 2010 examination report is not adequate for rating purposes, the Board must rely on the December 2011 examination report, which clearly reflects that the Veteran's visual acuity was correctable to 20/50 in his right eye, and the June 2010 eye examination note, which reflects an uncorrected visual acuity of 20/50 (although corrected visual acuity was not tested on this report).  Given such, in conjunction with the Veteran's lay statements that the VA examiner stated to him that his eye condition in 2010 was the same as his eye condition in 2012, the Board finds, when considering all the evidence of record, some of it is favorable and some of it is unfavorable and thus in equipoise as to whether the Veteran's eye condition warranted a 40 percent rating prior to December 2011.  A claim will be denied only if the preponderance of the evidence is against the claim.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.§ 5107 (West 2012).  

Resolving reasonable doubt in the Veteran's favor, entitlement to an award of a 40-percent rating for his service-connected eye condition is warranted effective the date of receipt of the claim, June 16, 2010, as under VA regulations, since it is not factually ascertainable that the date of increase occurred within one year prior to the date the Veteran's claim was received, the effective date is the date of receipt of the claim.  See 38 U.S.C. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(1), (2).


ORDER

Entitlement to an earlier effective date of June 16, 2010, for the service-connected bilateral chronic open angle glaucoma with central retinal view occlusion in the left eye, is granted.  





____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


